Citation Nr: 0016727	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 1, 1984, 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disability (TDIU), including consideration of such 
entitlement on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from February 1976 to May 
1979.

In an April 1987 rating decision, the RO awarded a rating of 
100 percent for the veteran's service-connected disability 
from schizophrenia, effective from September 17, 1985.  At 
that time, the veteran had a pending claim for TDIU.  In a 
November 1988 rating decision, the RO determined that the 
veteran was not entitled to TDIU.  In a 1990 decision, the RO 
decided the issue of entitlement to TDIU on a de novo basis 
and denied such benefits.  In a May 1994 rating decision, the 
RO denied entitlement to an earlier effective date for the 
100 percent rating for schizophrenia.  In a May 1997 
decision, the Board awarded TDIU to the veteran, effective 
from June 1, 1984, to September 16, 1985, the latter date 
being the day prior to the effective date of the award of the 
100 percent rating for disability associated with 
schizophrenia.  The Board remanded the claim of entitlement 
to TDIU prior to June 1, 1984, to the RO, including for 
consideration of entitlement to TDIU on a extraschedular 
basis pursuant to 38 C.F.R. § 3.321.


FINDINGS OF FACT

1.  The Department of Veterans Affairs received the veteran's 
informal claim for TDIU in February 1984.

2.  It is factually ascertainable that the veteran's 
disability from schizophrenia rendered him unable to obtain 
or retain substantially gainful employment as early as, but 
not earlier than, in January 1984.


CONCLUSION OF LAW

An effective date in January 1984 for TDIU is warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Department of Veterans Affairs (VA) will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the appellant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

At the time of the veteran's informal claim for TDIU received 
in February 1984, he had only one service-connected 
disability.  That was disability associated with 
schizophrenia, which, during the period from May 5, 1979, to 
April 1, 1982, was rated 30 percent disabling, except during 
periods of hospitalization and convalescence, during which 
the rating was 100 percent.  Implementing a Board decision 
dated in October 1988, the RO awarded an increased rating of 
50 percent from April 1, 1982, and 70 percent, effective from 
June 1, 1984.  In the same rating decision, the RO awarded a 
100 percent rating, effective from September 17, 1985.  In a 
May 1994 rating decision, the RO determined that the veteran 
was not entitled to an effective date for the 100 percent 
rating for schizophrenia prior to September 17, 1985.  The 
Board, in its May 1997 decision, denied an earlier effective 
date of the 100 percent schedular rating for schizophrenia, 
and granted TDIU, effective from June 1, 1984.  Concerning 
the question of an effective date for TDIU prior to June 1, 
1984, the Board remanded this matter for consideration of the 
award of such benefit on an extraschedular basis.

The veteran contends that he is entitled to TDIU for the 
period from May 5, 1979, (the date of his discharge from 
service) to the present time.  As noted above, the veteran 
has been awarded TDIU from June 1, 1984.  Therefore, the 
question is whether he was entitled to TDIU prior to June 1, 
1984, and if so, from what date.

As discussed below, the assignment of effective dates for 
disability ratings hinges, to some extent, on what 
constitutes a claim and when a claim is deemed filed.  The 
regulations provide that a veteran's intent to claim a 
benefit under the laws administered by VA may be initiated by 
an informal claim.  An informal claim is any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA.  38 C.F.R. 
§ 3.155 (1999).  Once a claim for compensation has been 
allowed, receipt of outpatient or hospital examination 
reports will be accepted as in informal claim, and the date 
of such examination will be accepted as the date of receipt 
of the claim.  38 C.F.R. § 3.157(b)(1) (1999).

The regulations further provide that the effective date of an 
evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
which ever is later.  38 C.F.R. § 3.400(o) (1999).

The veteran's initial formal claim for compensation was 
received by VA in February 1979.  The RO received his 
informal claim for TDIU in February 1984.  He repeated his 
assertion that his service-connected disability rendered him 
unemployable in a letter dated in September 1984.  In the VA 
Form 9 he filed in September 1984, he asserted that his 
service-connected disability resulted in "complete" social 
and industrial inadaptability.  A completed formal 
application for TDIU was received by the RO on August 28, 
1985.  In any event, the date of the claim for TDIU is deemed 
by the Board to be the date on which the earliest informal 
claim was received, i.e., in February 1984.  The effective 
date of the award of TDIU might be as much as a year prior to 
the date of the informal claim if there were evidence that at 
an earlier time the veteran was unemployable by reason of 
disability from his service-connected schizophrenia.

The medical evidence contained in the claims folder indicates 
that the veteran had considerable disability from his 
service-connected neuropsychiatric disorder prior to February 
1984.  In a letter dated on January 5, 1984, a VA clinical 
social worker, citing a July 1983 letter from a psychiatrist, 
reported that the veteran was not able to work.  The letter 
was written to support the veteran's application for 
emergency food stamps.  In a letter dated in July 1983, a 
private psychiatrist reported that she had treated the 
veteran since February 1981 and that he should be considered 
disabled and unable to maintain himself without VA 
assistance.  During a VA examination in July 1983, the 
veteran's thought processes were concrete.  He admitted to 
hearing voices.  The examiner reported a diagnosis of 
chronic, paranoid-type schizophrenia.  He commented that the 
degree of social and industrial impairment was severe.

Despite the foregoing clinical findings, it appears that 
during the one year period preceding his February 1984 
informal claim for TDIU, the veteran was, in fact, employed, 
and therefore employable.  In his formal application for 
TDIU, he indicated that from August 1982 to January 1984, he 
had been employed by a public school as a teacher and band 
director, and was earning more than $1,300 per month.  He 
reported that during that period he lost only one day of work 
due to illness.

The Board has considered the documents associated with the 
veteran's January 1984 dismissal from his teaching job.  
These show that it was recommended that he be suspended with 
pay effective on December 16, 1983.  It was also recommended 
that he be terminated on January 17, 1984.  While these 
documents do not specifically attribute his termination to 
mental illness, the Social Security Administration (SSA) 
found that his disability from schizophrenia was severe 
enough to meet the SSA criteria for disability from December 
17, 1983.  It was on this date, according to the SSA 
decision, that he last engaged in substantially gainful 
employment.  In this regard, documents prepared in connection 
with this job termination show that while he last worked in 
December 1983, he was compensated for this employment until 
January 17, 1984.  From this evidence, the Board finds that 
the veteran was in fact employed, and therefore was not 
precluded from substantially gainful employment, until 
January 17, 1984.

In January 1984, the veteran did not meet the percentage 
threshold for consideration for TDIU because his service-
connected disability from schizophrenia was rated 50 percent 
disabling.  He had no other service connected disabilities.  
However, he may nonetheless be entitled to TDIU based on an 
extraschedular considerations.  The question to be addressed, 
then, is whether, during the period from January to June 
1984, the veteran's case presented an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  After considering not only 
the objective record, but also his testimony, the Board finds 
this to have been the case.  

The objective record includes medical opinion that the 
veteran had been disabled by reason of schizophrenia since 
1981.  The objective record also includes enumeration by his 
employer of his on- the- job difficulties ("reasons too 
numerous to elaborate in detail") during his last job as a 
teacher.  The veteran also elaborated on the difficulties he 
encountered while he was working in his testimony before two 
of the undersigned Board Members in November 1996 and in 
January 2000.  

From this evidence, the Board finds that from January to June 
1984, there was marked interference with employment due to 
schizophrenia as to render impractical the application of the 
regular schedular standards.  Accordingly, the veteran is 
entitled to TDIU from January to June 1984 because his 
impairment due to schizophrenia during this time rendered him 
incapable of obtaining and maintaining employment.  Because 
he was receiving compensation for full time employment up 
until January 17, 1984, he is not entitled to TDIU prior to 
that date.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, and has resolved such doubt in 
the veteran's favor where the material facts have been in 
relative equipoise.


ORDER

An earlier effective date of January 1984 is granted for 
TDIU.



			
	NANCY PHILLIPS	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals

 

